John B. Robbins, Judge, dissenting. I must respectfully dissent from the decision of the majority of this court which today affirms the Commission’s finding that an obese employee’s heel spurs were not aggravated by her employment. Her employment required her to stand on her feet at one location throughout the work day for at least three or four months each year. The Commission found, as the majority notes, that the medical opinion of the employee’s physician, Dr. Robert Olive, was entitled to only little weight. Even so, the Commission’s determination that the employee failed to prove that her plantar fasci-itis (heel spurs) were caused or aggravated by her employment defies logic. This employee has a history of obesity. At the time of the hearing before the Administrative Law Judge she weighed two hundred pounds, approximately twice the weight recommended by her doctor. An employer takes his employees as it finds them. Nashville Livestock Comm’n v. Cox, 302 Ark. 69, 787 S.W.2d 664 (1990). If this employee had not worked for appellee, but simply remained at home resting in a recliner without ever placing any weight on her feet, would her heel spurs ever have caused her discomfort? Common sense suggests that when she stood on her feet she aggravated her heel spurs. Although there may be several reasons why she might be on her feet over the course of a day, one undisputed reason was to go to work and perform her job duties which she did for more than a year after her feet began to bother her. While it may be debatable as to whether the employee’s heel spurs were caused by her employment, and I acknowledge that there is substantial evidence in the record to support the Commission’s finding that it did not, the Commission also found that the employee’s employment did not aggravate her condition. There is, I submit, no substantial evidence which supports this finding. I suggest that employment which combines with a pre-existing obesity condition and aggravates a medical problem, even though the medical problem may not itself be job related, should be compensable. See 1 Arthur Larson, The Law of Workmen’s Compensation § 12.21 (1993). I would reverse and remand to the Commission for an award of appropriate benefits. Mayfield, J., joins in this dissent.